Exhibit SERVICE AGREEMENT THIS SERVICE AGREEMENT (the "Agreement") is entered into this 31st day of July, 2008 and shall become effective upon the date the Transaction, as described below, is consummated (the “Effective Date”), by and between LaSalle Bank, N.A., a national banking association, with offices located at 101 S. Tryon Street, Charlotte, NC28255 ("Bank") and Netcom Data Corp., a Georgia Corporation, located at 980 Canton Street, Suite D, Roswell, GA 30075 ("Company"). RECITALS WHEREAS, Netcom Data Corp. (“Netcom GA”) and Michigan National Bank entered into an Independent Sales Organization Agreement on or about February 2, 1995 which agreement has been amended from time to time and provides for the customers of Netcom GA to utilize the merchant processing services offered by Bank and marketing of Bank’s merchant processing services by Netcom GA to prospective customers (the “Netcom GA Agreement”); and WHEREAS, Netcom Data Corp. of N.Y (“Netcom NY”) and Michigan National Bank entered into an Independent Sales Organization Agreement dated on our about May 2, 1997 which agreement has been amended from time to time and provides for the customers of Netcom NY to utilize the merchant processing services offered by Bank and marketing of Bank’s merchant processing services by Netcom NY to prospective customers (the “Netcom NY Agreement” together with the Netcom GA Agreement collectively referred to as the “Netcom Agreements”); and WHEREAS, Bank is the successor to Michigan National Bank, and Bank was subsequently acquired by Bank of America Corporation.Bank now offers merchant processing services through LaSalle Merchant Services, LLC a Bank of America affiliate; and WHEREAS, Netcom GA notified Bank of their intentions to sell all or substantially all of their stock to United eSystems, Inc. and Netcom NY notified Bank of their intentions to sell all or substantially all of their assets to United eSystems, Inc. following which Netcom GA will become a wholly owned subsidiary of United eSystems, Inc. and the assets of Netcom NY will be transferred to Netcom GA (collectively “Transaction”); and WHEREAS, Pursuant to the terms of the Netcom GA Agreement and the Netcom NY Agreement, Bank has elected upon consummation of the proposed Transaction, to terminate each agreement, but desires to maintain certain services currently provided under each agreement and have Netcom GA provide such services in accordance with the terms and conditions set forth herein; and NOW, THEREFORE, in consideration of the promises, mutual agreements, representations and warranties hereinafter set forth and for other good and valuable consideration, both the receipt and legal sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.TERMINATION OF NETCOM GA AND NETCOM NY AGREEMENTS The Netcom Agreements shall be terminated on the Effective Date, except with respect to any terms which survive such termination.As of the Effective Date, Bank and Company shall take all actions necessary to terminate the sponsorship by Bank of Netcom GA and Netcom NY as Independent Sales Organization with Visa, Inc. and Member Service Provider with MasterCard International, Inc. respectively (Visa and MasterCard shall collectively be referred to as the “Card Organizations”).Netcom GA and Netcom NY shall cease any merchant processing marketing activities on behalf of Bank as of the Effective Date of this Agreement.No new merchants or additional locations to existing merchants shall be accepted by Bank.Any marketing materials, collateral, merchant agreements or the like containing Bank’s name or references to its merchant products or services shall be destroyed immediately. 2.
